Citation Nr: 0615233	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that assigned a 30 percent disability rating for 
PTSD, after granting service connection for the same.  The 
veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the RO in June 2005.  A 
transcript of the hearing is associated with the claims 
folder.

The Board remanded the matter in August 2005 for the purpose 
of obtaining additional evidence.  In April 2006, the matter 
was returned to the Board for final appellate consideration.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
nightmares, social isolation, a mild flattened affect, 
disturbances in mood (irritability), and hyperactivity, but 
no such symptoms as irregular speech; weekly panic attacks, 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking; his PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in March 2003 and September 2005, the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim for 
an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  He was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was advised of the type(s) of evidence needed to establish 
his claim for an increased disability evaluation.  Finally, 
the RO specifically informed the veteran in its September 
2005 letter that he should submit any evidence in his 
possession that he felt pertained to his claim.  The March 
2003 and September 2005 letters therefore provided notice of 
all four notice elements that were discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Since the 30 percent rating assigned to the veteran's PTSD 
was made effective to the date of claim (February 2003) and 
the Board is denying any additional increase, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also finds that any defect with respect to timing 
of VCAA notice was harmless error.  Although full VCCA-
complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  

Outpatient treatment records have been obtained from the West 
Haven VA Medical Center.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  He was afforded VA 
examinations in March 2003 and September 2005 for the purpose 
of determining the nature and severity of his PTSD.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Increased rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's PTSD 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to those disabilities.  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the veteran's PTSD is currently rated as 30 
percent disabling under the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2005).  A 30 rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A higher (50 percent) rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

The highest, or 100 percent scheduler evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

When he was examined in March 2003, the veteran endorsed 
symptoms of nightmares, intrusive thoughts, a foreshortened 
sense of the future, a restricted affect, and social 
isolation.  He described difficulty sleeping, hypervigilance, 
irritability, and difficulty concentrating.  He also 
indicated that he had a past medical history of substance and 
alcohol abuse.  The veteran reported working for the U.S. 
Postal Service since 1981.  He said he was not aware of being 
passed over for any promotions due to his psychiatric 
problems.  However, he noted he did experience problems with 
crowds and relating with some of his co-workers, which he 
considered to be evidence of social isolation.  He stated 
that he was married and enjoyed being with his friends and 
family and engaging in social activities such as golf.  

On mental status evaluation, the veteran was guarded and had 
some psychomotor agitation.  He established good eye contact.  
His speech was of normal rate with robust prosody.  His 
affect was full and labile.  His mood was distressed.  He 
denied suicidal or homicidal ideation, auditory 
hallucinations, or visual hallucinations.  The veteran's 
thought process was logical and coherent.  His insight and 
judgment were good.  He exhibited mild impairment of 
attention.  He was assigned a score of 55 on the GAF Scale.

When he was examined in September 2005, the veteran appeared 
casually dressed and well-groomed.  He was alert and oriented 
throughout the examination.  There were no signs or symptoms 
of psychosis.  His mood was normothymic with no homicidal or 
suicidal ideation.  His affect was ranging and slightly over 
regulated.  Mild impulse and behavior were evidence due to 
the veteran's reported problem with road rage and cravings 
for drugs and alcohol.  The veteran indicated that he 
continued to work at the Post Office, and that he enjoyed 
working.  He said he felt competent in his work.  He 
described his workplace as a "good place."  Further, just 
when he was seen in 2003, the veteran stated that he enjoyed 
his family life and activities outside of work.  He said he 
had been married for 33 years, and that he enjoyed a 
"caring" relationship with his wife.  A GAF score of 55 was 
once again assigned.  The examiner made specific reference to 
the fact that the veteran enjoyed both his work and home 
life.  The examiner also noted that his assessment was 
similar to the one made in March 2003, and that there was no 
indication on examination or in the clinical records that the 
veteran had experienced any sort of deterioration.  

Based on the above evidence and the treatment records 
received from the West Haven VAMC, the Board finds that a 
rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted.  There is no evidence 
showing that the symptoms of the veteran's service connected 
PTSD more closely approximate the criteria for the next 
higher rating, of 50 percent.  The veteran's service-
connected psychiatric disability has not resulted in 
occupational and social impairment with reduced reliability 
and productivity.  On the contrary, the veteran reports 
having the same job for the past 35 years, and that he is not 
aware of his psychiatric disability ever preventing him from 
any promotions.  He also described himself as enjoying work 
and being competent in his profession.  Further, while he has 
endorsed symptoms of nightmares, social isolation, a mild 
flattened affect, irritability, and hyperactivity, there is 
no evidence that the veteran's PTSD results in 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  

The Board recognizes that the veteran's GAF score of 55 is 
indicative of moderate symptoms, which could be interpreted 
as being analogous to a 50 percent rating.  However, as 
discussed above, the record shows that the veteran functions 
fully and with little difficulty in the workplace, and that 
his personal life consists of a fulfilling marriage, close 
family relationships, and friends.  Further, a significant 
majority of the symptoms necessary to support a higher (50 
percent) rating have not been demonstrated.  The veteran's 
primary psychiatric problems appear to be some mood stability 
issues as well as his ongoing effort to remain sober, which 
he admirably maintains.

In sum, the symptoms of the veteran's service connected PTSD, 
as described by the medical evidence, more closely 
approximate the criteria for a 30 percent evaluation, and the 
veteran's PTSD does not warrant a higher rating.  38 C.F.R. § 
4.130, Diagnostic Code 9411.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


